                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 United States of America,                                  Case No. 18-cr-0153 (WMW/HB)

                                 Plaintiff,
                                                    FINAL ORDER OF FORFEITURE
        v.

 Richard Alonzo Woods (1),
 Damon Tyrell Lee Acon (2),

                                 Defendants.


       WHEREAS, on June 28, 2019, this Court entered a Preliminary Order of Forfeiture

ordering Defendants to forfeit property to Plaintiff United States of America, pursuant to

18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c).

       WHEREAS, the Plaintiff posted a Notice of Criminal Forfeiture for a least 30

consecutive days on an official government internet site (www.forfeiture.gov), beginning

on July 2, 2019, providing notice of the government’s intention to dispose of the property

described below in accordance with law and of the right of third parties to petition the Court

within 60 days after the first date of posting for a hearing to adjudicate the validity of their

alleged legal interest in the property; and

       WHEREAS, no petitions have been filed with the Clerk of Court and the time for

filing a petition has expired;

       NOW, THEREFORE, IT IS HEREBY ORDERED that:

       1.     Plaintiff United States of America’s motion for final order of forfeiture,

(Dkt. 152), is GRANTED.
      2.     All right, title, and interest in the following property are hereby forfeited to

and vested in the United States, pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c):

             a. Magnum Research, Desert Eagle 9mm pistol, serial number 42312729
                and ammunition seized therewith; and

             b. Cobra CA380, .380 caliber pistol, serial number CP109846 and
                ammunition seized therewith.

      3.     The above-described property shall be disposed of by the United States in

accordance with law.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 18, 2020                                s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                             2
